DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The claim amendment filed on 06/21/2021 has been entered with pending Claims 1-19, 21 and previously cancelled Claim 20. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following:
 for each set of candidates, performing operations comprising: matching a place name with text extracted from an image to generate a place name similarity score; generating a distance similarity score based on the distance between a location of the geographic location of the place and the geographic location of where the image was captured; and generating a similarity score based on the place name similarity score and the distance similarity score;

Claims 2-9, 21 are dependent upon Claim 1 and are therefore allowable.

Independent Claim 10 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following:
 for each set of candidates, performing operations comprising: match a place name with text extracted from an image to generate a place name similarity score; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 6 Title: IMAGERY EVIDENCE MATCHING SYSTEMgenerate a distance similarity score based on the distance between a location of the geographic location of the place and the geographic location of where the image was captured; and generate a similarity score based on the place name similarity score and the distance similarity score; 

Claims 11-18 are dependent upon Claim 10 and are therefore allowable.

Independent Claim 19 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following:
 for each set of candidates, performing operations comprising: match a place name with text extracted from an image to generate a place name similarity score; generate a distance similarity score based on the distance between a location of the geographic location of the place and the geographic location of where the image was captured; and generate a similarity score based on the place name similarity score and the distance similarity score; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667                                                                                                                                                                                                        /MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667